Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment after non-final office action filed April 27, 2021 is acknowledged.  Claim 16-17 were newly added and claims 2, 7 and 12 were amended.  Claims 1-17 are pending in the instant application.  The election of species was withdrawn in the previous office action.  Claims 1-17 are examined on the merits in this office action.

Withdrawn Objections/Rejections
The objection to the specification is withdrawn in view of amendment of the specification filed April 27, 2021.

The rejection of claim 12 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of amendment of claim 12 filed April 27, 2021.

The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of amendment of the claims filed April 27, 2021.


Maintained/Revised Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-7, and 13-17 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS).
Regarding claim 1, Morariu teaches a method of treating damaged skin comprising administering a topical composition comprising the peptide carnosine (see claim 1 and 5). Morariu further teaches that carnosine has been shown to possess strong and specific antioxidant properties. It is a potent anti-glycation agent and has unique anti-aging properties. It also promotes wound healing, protects against radiation damage, is a modulator of enzymatic activities, and has been shown to be a chelator of heavy metals. Carnosine is degraded by histidine and carnosinase to form histamine and β-alanine.  The β-alanine produced by the degradation of carnosine stimulates the biosynthesis of nucleic acids and of collagen. This increased collagen synthesis is an important aspect given that it provides additional benefit to the skin and reduces the effects of aging. Researchers have hypothesized that the effectiveness of carnosine stems from its ability to react with carbonyl groups on glycated or oxidized proteins (i.e., carnosinylation); this reaction inhibits the glycoxidised proteins from cross-linking with normal macromolecules and causing the signs of aging (see paragraph 0031). Morariu teaches that “Carnosine has been shown to possess strong and specific antioxidant properties. It is a potent anti-glycation agent Regarding claim 1, Morariu teaches inclusion of an acceptable carrier for topical administration (see claim 1).  Regarding claim 3, the compositions of Morariu are considered cosmetic (see claim 0171) and medicament (i.e. treating damaged skin).  Regarding claims 13-14, Morariu teaches use of water which meets the limitations of a pharmaceutically acceptable and a cosmetically acceptable carrier (see paragraph 0134, first line, see also Examples of Topical cosmetic formulations with carriers, paragraph 0173-0180).  
Regarding claims 4, 7 and 17 Morariu teaches wherein the composition is topically applied to the skin (see claim 1) and in particular, the face (which is inclusive to the nose) (see paragraphs 0159 and 0161, for example). Morariu teaches wherein the composition can be applied to the eye via an eyeshadow (see claim 17).  Morariu teaches wherein the formulation can be topically applied daily for a month, a year etc…which meets the limitations of topical administration (see paragraph 0153).
Morariu is silent to wherein the carnosine is N-octanoyl carnosine.
Lintner ‘365 teaches that many biologically active peptides, called biopeptides in the following, could find their application in cosmetic products intended for preventative care or skin repairers: inhibitors of proteolysis (elastase, collagenase), stimulators of the synthesis of collagen, elastin, reticulin or laminin, anti-inflammatory peptides, peptides healing action, chemotactic peptides, and other vasodilators (see page 2 of English translation, lines 2-5).  Lintner ‘365 further teaches that limitations of using these peptides in cosmetic preparations include that it is difficult for the peptides to penetrate the stratum corneum (see page 2).  Lintner ‘365 teaches use of fatty acids, natural components of the skin, as means to facilitate penetration of the peptides into the skin (see page 2).  Lintner ‘365 further teaches that the biopeptide retained biological activity with N-terminal fatty acid addition.  This lipopeptide acquires a much greater lipophilicity, emulsifiable becomes the lipophilic components with a cosmetic preparation and may pass through the stratum corneum or by intercellular route (see page 3, lines 1-5).  Lintner ‘365 further teaches that Carnosine is a dipeptide sequence Ala-His-B, which is present in various animal tissues.  Lintner further teaches that carnosine is an antioxidant and using this peptide topically was not considered due to its low skin penetration power (see page 3).  However, the coupling of carnosine with a 
Wu teaches a composition comprising a fatty acid carnosine complex (see claim 1).  Wu further teaches octanoyl carnosine complex (see Example 4).  Wu teaches that the octanoyl carnosine complex had enhanced antioxidant activities as assessed via lipid peroxidation as compared to other groups including carnosine not conjugated to a fatty acid (see Figure 2).  Wu further teaches that carnosine fatty acid complex has antioxidant activity and also has a high in vivo biological stability and subsequently high bioavailability as compared to natural carnosine (see Page 4 of English Translation, last paragraph). 
Lintner teaches a skin care topical composition for treatment of the skin (see claims 1 and 32).  Lintner teaches including additional agents such as a peptide or an antioxidant (see claim 10) and a pharmaceutically acceptable carrier (see claim 11).  In paragraph 0095, Lintner suggests inclusion of the dipeptide carnosine, and in particular the acylated carnosine, N-Palmitoyl Carnosine (see paragraph 0095, line 6).  
It would have been obvious at the time of the invention to use the fatty acid modified carnosine as taught by Wu, Lintner ‘365 and Lintner and in particular octanoyl carnosine of Wu as the carnosine of Morariu.  One of ordinary skill in the art would have been motivated to do so given that conjugation of the fatty acid to carnosine will (i) retain the potent antioxidant activity of carnosine; (ii) allow for greater permeation through the stratum corneum; and have (iii) high in vivo biological stability and subsequently high bioavailability as compared to natural carnosine as taught by Wu and Lintner ‘365  There is a reasonable expectation of success given that all Lintner and Lintner ‘365 teach use of fatty acid modified carnosine in a topical skin care composition for treating skin damage and increasing collagen synthesis.  There is a further reasonable expectation of success given that fatty acid conjugation to carnosine including octanoyl conjugation will (i) retain the potent antioxidant activity; (ii) increase in vivo biological stability and bioavailability due to less protease degradation; (iii) and increase the lipophilic nature of carnosine to enhance penetration of the skin.
Furthermore, it would have been obvious to try different fatty acids conjugated to carnosine given that fatty acid conjugation (C8-C18 fatty acids) are well-known known in the art as taught by Lintner and 
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what fatty acid to use for increasing the lipophilic nature of the peptides and retaining the activity of the peptide, and there were a limited number of methodologies available to do so, for example known fatty acids in the art for conjugation to peptides include octanoic acid (caprylic acid), palmitic acid, stearic acid, oleic acid and linoleic acid. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using octanoyl as the fatty acid moiety conjugated to carnosine given that it is known in the art for that purpose and has been shown to effectively increase the lipophilic nature of the peptide without interference of the activity of the peptide.  Thus, use of octanoyl as the fatty acid moiety is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Furthermore, the composition of the combined references would inherently have the property of stimulating the formation of collagen III to a greater extent than collagen I as recited in claims 1 and 6;  improving the appearance the state of aged skin found in claims 2 and 16; stimulates the formation of elastin, laminin..etc..as claimed in claim 15 as a result of practicing the method of Morariu in view of Lintner ‘365, Wu and Lintner.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”

Response to Applicant’s Arguments

Applicant argues that “Applicant respectfully submits that the pending claims are not obvious in view of the cited references because the Examiner has failed to establish a prima facie case of obviousness. Further, Applicant submits that the claimed method results in unexpectedly superior properties that would rebut a determination of obviousness and result in patentable subject matter.  Applicant argues that “The combination of the cited references fails to teach or suggest all of the claim elements, in particular, a composition comprising N-octanoyl carnosine, let alone the fact that the composition stimulates the formation of collagen III to a higher degree than the formation of collagen I.
Here, the Examiner has not established that the recited limitation regarding the higher collagen III production relative to collagen I production in independent claim 1 is an inherent characteristic. 
Applicant further argues “There is no motivation to combine the teaching in the cited references and no reasonable expectation of success. Moreover, there is nothing in the cited references or of the record that would motivate one of skill to arrive at the claimed method. Indeed, the Examiner has used the claimed invention as a blueprint for performing a search and then rejected the claims based on hindsight analysis. The cited references, alone or combined, however, would have provided no motivation or suggestion to one of ordinary skill to develop the composition that stimulates the formation of collagen III to a higher degree than the formation of collagen I and to use the composition in the claimed method. 
However, none of the cited references, alone or combined, teach or suggest that compositions comprising octanoyl carnosine would possess this property of increasing collagen III. Morariu merely mentions that "Aldenine, made by Lipotec (Spain) is a complex of a tripeptide and hydrolyzed wheat and soy proteins that boosts Collagen III synthesis while protecting cells from photo damage." Paragraph [0076] of Morariu. Further, Wu, Lintner '365, and Lintner '667 primarily describe carnosine in terms of its antioxidant properties. For instance, Wu does not even mention Collagen III, and Lintner '667 only discusses compositions that aid collagen I synthesis. See, e.g., Lintner '667 at 1[0294]. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that no data showing statistically significant unexpected results have been provided in the prosecution of the instant application.  MPEP 716.01(c) states “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Applicant should provide any evidence (to make of record) of unexpected results for every application in the form of a declaration or affidavit.  
Furthermore, the Examiner disagrees that the combined references fail to teach all of the limitations of the instant claims including the property of “stimulating the formation of collagen III to a higher degree than the formation of collagen I”.  As stated in the above rejection, the composition of the combined references would inherently have the property of stimulating the formation of collagen III to a greater extent than collagen I as recited in claims 1 and 6; improving the appearance the state of aged skin found in claims 2 and 16; stimulates the formation of elastin, laminin...etc...as claimed in claim 15 as a result of practicing the method of Morariu in view of Lintner ‘365, Wu and Lintner.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”
Furthermore, Morariu teaches a method of treating damaged skin comprising administering a topical composition comprising the peptide carnosine (see claim 1 and 5). Morariu further teaches that Carnosine is degraded by histidine and carnosinase to form histamine and β-alanine.  The β-alanine produced by the degradation of carnosine stimulates the biosynthesis of nucleic acids and of collagen. This increased collagen synthesis is an important aspect given that it provides additional benefit to the skin and reduces the effects of aging. Researchers have hypothesized that the effectiveness of carnosine stems from its ability to react with carbonyl groups on glycated or oxidized proteins (i.e., carnosinylation); this reaction inhibits the glycoxidised proteins from cross-linking with normal macromolecules and causing the signs of aging (see paragraph 0031). Morariu teaches that “Carnosine has been shown to possess strong and specific antioxidant properties. It is a potent anti-glycation agent and has unique anti-aging properties. It also promotes wound healing, protects against radiation damage, is potentially a modulator of enzymatic activities, and has been shown to be a chelator of heavy metals.  Thus, it is well-known in the art that Carnosine stimulates collagen synthesis alone.  Furthermore, Lintner ‘365 teaches that many biologically active peptides, called biopeptides in the following, could find their application in cosmetic products intended for preventative care or skin repairers: inhibitors of proteolysis (elastase, collagenase), stimulators of the synthesis of collagen, elastin, reticulin or laminin, anti-inflammatory peptides, peptides healing action, chemotactic peptides, and other vasodilators (see page 2 of English translation, lines 2-5).  Lintner ‘365 further teaches that limitations of using these peptides in cosmetic preparations include that it is difficult for the peptides to penetrate the stratum corneum (see page 2).  Lintner ‘365 teaches use of fatty acids, natural components of the skin, as means to facilitate penetration of the peptides into the skin (see page 2).  Lintner ‘365 further teaches that the biopeptide retained biological activity with N-terminal fatty acid addition.  This lipopeptide acquires a much greater lipophilicity, emulsifiable becomes the lipophilic components with a cosmetic preparation and may pass through the stratum corneum or by intercellular route (see page 3, lines 1-5).  Lintner ‘365 further teaches that Carnosine is a dipeptide sequence Ala-His-B, which is present in various animal tissues.  Lintner further teaches that carnosine is an antioxidant and using this peptide topically was not considered due to its low skin penetration power 
Thus, is well-known in the art to conjugate peptides to fatty acids for increasing penetration into the skin via the lipophilic properties as taught by Lintner ‘365.  Enhanced skin penetration will in turn increase the therapeutic effect or potency of the peptide which in turn, increase the result-oriented effects such as enhanced collagen synthesis.  Thus, it is not surprising that conjugation of carnosine to a fatty acid will increase the therapeutic effects (collagen synthesis).
Furthermore, Wu teaches a composition comprising a fatty acid carnosine complex (see claim 1).  Wu further teaches octanoyl carnosine complex (see Example 4).  Wu teaches that the octanoyl carnosine complex had enhanced antioxidant activities as assessed via lipid peroxidation as compared to other groups including carnosine not conjugated to a fatty acid (see Figure 2).  Wu further teaches that carnosine fatty acid complex has antioxidant activity and also has a high in vivo biological stability and subsequently high bioavailability as compared to natural carnosine (see Page 4 of English Translation, last paragraph). Thus, the teachings of Wu enhance the reasonable expectation of success that conjugation of octanoyl to carnosine will increase its therapeutic effects such as enhanced collagen synthesis.
Thus, the Examiner maintains that “stimulating the formation of collagen III to a higher degree than the formation of collagen I” is an inherent property of Morariu in view of Lintner ‘365, Wu and Lintner.
In addition, the Examiner disagrees that there is no motivation to combine the teachings of Morariu in view of Lintner ‘365, Wu and Lintner with a reasonable expectation of success. It would have been obvious at the time of the invention to use the fatty acid modified carnosine as taught by Wu, Lintner ‘365 and Lintner and in particular octanoyl carnosine of Wu as the carnosine of Morariu.  One of ordinary skill in the art would have been motivated to do so given that conjugation of the fatty acid to carnosine will (i) retain the potent antioxidant activity of carnosine; (ii) allow for greater permeation through the stratum corneum; and have (iii) high in vivo biological stability and subsequently high bioavailability as compared to natural carnosine as taught by Wu and Lintner ‘365  There is a reasonable expectation of success given that all Lintner and Lintner ‘365 teach use of fatty acid modified carnosine in a topical skin care composition for treating skin damage and increasing collagen synthesis.  There is a further reasonable in vivo biological stability and bioavailability due to less protease degradation; (iii) and increase the lipophilic nature of carnosine to enhance penetration of the skin.
Further, all of the references cited by the Examiner, particularly Lintner '365 and Lintner '667, suggest that carnosine should be conjugated to a much longer fatty acid chain to be effective (C16 in Lintner and C12-C18 in Lintner '365).   Additionally, none of the cited references even mentions a composition that promotes Collagen III synthesis better than Collagen I synthesis, or that such a composition would be beneficial. 
 Applicant’s arguments have been fully considered but not found persuasive.  Lintner ‘365 does not teach away from using octanoic acid as the fatty acid conjugated to carnosine.  In fact, Lintner ‘365 specifically teaches “These lipopeptides have the following general formula R1 -NH-X-COOR2, wherein R1 is an aliphatic chain of 2 to 22 atoms, saturated or unsaturated, or carrying one or more hydroxyl groups” (see claim 1).  Though Lintner '365 teaches the preferred fatty acids are C12 to C18, Lintner does not teach away from using octanoic acid as the fatty acid.  Wu provides the motivation and the reasonable expectation of success to try octanoic acid as the fatty acid for enhancing the lipophilic nature of carnosine.
Furthermore, the Examiner acknowledges that Lintner suggests inclusion of the dipeptide carnosine, and in particular the acylated carnosine, N-Palmitoyl Carnosine (see paragraph 0095, line 6).  However, this does to teach away from using other fatty acids for the same purpose conjugated to carnosine.  The teachings of Wu were provided to show reasonable expectation of success of conjugation of carnosine to specifically octanoyl and that by doing so, the therapeutic properties of the dipeptide are maintained and actually enhanced.  In particular, Wu teaches that carnosine conjugated to octanoyl had good antioxidant activity and overall stability.  Thus, the teachings of Wu enhance the reasonable expectation of success that conjugation of octanoyl to carnosine will increase its therapeutic effects such as enhanced collagen synthesis.  Furthermore, the teachings of Wu provided further motivation to try octanoyl as the fatty acid to be conjugated to carnosine given that it didn’t not negatively affect the 
Further, Applicant submits that the present invention seeks to solve the problem of identifying a compound capable of stimulating collagen III production to a greater extent than collagen I to be used for improving or rejuvenating the appearance of skin. The claimed method results in unexpectedly superior properties. As discussed in greater detail during the prosecution of the '195 patent and in the Declaration of Dr. Frank Dreher under 37 C.F.R. §1.132 submitted on September 27, 2018 in the '195 patent, the claimed methods result in unexpectedly superior properties over the compositions disclosed in the cited references by the Examiner that could not have been predicted a priori. 
Furthermore, the Examiner has acknowledged that Applicant had shown unexpected results "regarding conjugation of carnosine to octanoyl for stimulating collagen in the skin," in "Reasons for Allowance" in the Notice of Allowance issued on September 11, 2019 in the '195 patent. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that no data showing statistically significant unexpected results have been provided in the instant application.  MPEP 716.01(c) states “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Applicant should provide any evidence (to make of record) of unexpected results for every application in the form of a declaration or affidavit.  


Claims 1-7 and 13-17 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS) as applied to claims 1-4, 6-7 and 13-17 in further view of Osborne (US8871717 B2).
The teachings of Morariu in view of Lintner ‘365, Wu and Lintner are silent to administration via subcutaneous administration.
However, Osborne discloses personal care compositions comprising fatty acid conjugated dipeptides and a carrier (see claim 1).  Osborne teaches wherein the dipeptide is carnosine (see column 17, lines 19-20). Osborne teaches treating signs of skin aging (see claim 3) including wrinkles.  Osborne further teaches wherein the composition comprising the dipeptide can be injected under the skin (i.e. subcutaneous) (see column 2, lines 39-44, see column 5, lines 55-57).
It would have been obvious at the time of the invention to try subcutaneous injection of the octanoyl carnosine dipeptide of Morariu in view of Lintner ‘365, Wu and Lintner for treatment of the skin and signs of skin aging given that it is known in the art for that purpose.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what route of administration to use for administering the dipeptide octanoyl carnosine for the purpose of improving the appearance of skin and there were a limited number of methodologies available to do so, for example known methodologies in the art include topical, subcutaneous and oral administration. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try subcutaneous administration of the octanoyl carnosine given that subcutaneous 

Response to Applicant’s Arguments

Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Claims 1-4 and 6-17 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS) as applied to Claims 1-4, 6-7 and 13-17 above,  in further view of Farwick (US20100311668 A1, cited in Applicant’s IDS) and Batzer (US20050008665 A1, cited in Applicant’s IDS).
The teachings of Morariu in view of Lintner ‘365, Wu and Lintner are described in the above rejection.
In addition, Lintner further teaches inclusion of a fatty acid (palmitoyl) tetrapeptide and a fatty acid tripeptide-GHK (see claim 1 and claims 7-8).  Lintner further teaches that advantages of these peptides include “the ability, in some cases and with certain preferred combinations, to improve the visible signs of aging in human skin, including fine lines, wrinkles, enlarged pores, roughness, dryness, and other skin texture defects such as stretch marks (as caused by pregnancy, trauma or other influences, bags under the eyes, also called “puffy eyes” and dark (under eye) circles, both caused by thinning of the skin, insufficient blood circulation and slack tissue.”  Lintner teaches ranges and ratio of the tripeptide and tetrapeptide (see claim 1 and claim 3).  In particular, Lintner teaches 0.00001-1% GHK-tripeptide (claims 1 and 8).

However, Farwick teaches of a topical personal skin care composition comprising tetrapeptides for decreasing signs of visible aging (see abstract, see paragraph 0012).  Farwick further teaches wherein a preferred tetrapeptide is GEKG (see paragraph 0032).  Farwick teaches wherein GEKG (SEQ ID NO:3) achieved markedly increased production of collagen by fibroblasts (see page 11, paragraph 0132 and Figure 5) which is beneficial and desirable in treating visible signs of aging including wrinkling of the skin.  Farwick further teaches concentrations from 0.001 to .1% w/w of the tetrapeptide (see paragraph 0031 and claim 10).
Batzer teaches a cosmetic or dermatological preparation comprising carnosine as an antioxidant at a concentration of 0.001 to 10% by weight and 0.01% to 1% by weight (see claims 20, 23-24).
It would have been obvious at the time of the invention to use the tetrapeptide GEKG as taught by Farwick and the tripeptide as taught by Lintner in the composition of Morariu in view of Lintner’365, Wu and Lintner for treatment of the skin.  One of ordinary skill in the art would have been motivated to do so given that both GHK and GEKG are known to be used in anti-aging skin care compositions and stimulates the production of collagen which is beneficial to the skin and reduces the effects of aging.  There is a reasonable expectation of success since given that both GHK and GEKG are known in the art to be utilized in a topical skin care composition for reducing signs of aging and increasing collagen synthesis and the combinations of tripeptides, dipeptides and tetrapeptides are well-known in the art of skin care compositions aimed at treating the signs of aging.
Furthermore, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated GHK and GEKG into the skin care compositions of Morariu in view of Lintner’365, Wu and Lintner given that theses peptides are known for that purpose as taught by Farwick and Lintner.
Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (treat signs of skin aging), in order to form a third 
Regarding the concentrations of N-palmitoyl-GHK, GEGK and octanoyl-carnosine and ratios thereof, Lintner, Farwick and Batzer teach ranges of N-palmitoyl-GHK, GEGK and carnosine that substantially overlap the amount recited in instant claims 8 and 11-12.  It would be obvious to one of ordinary skill in the art to optimize the concentration of the fatty acid conjugated carnosine octanoyl carnosine, N-palmitoyl-GHK, GEGK and ratios thereof with the ranges known in the art for topical application to the skin. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration 
Furthermore, the composition of the combined teachings of the references above would inherently have the property of stimulating the formation of hyaluronic acid (instant claim 9); stimulating the production of ECM components in the skin…to a greater degree than each component alone (see claim 10) as a result of practicing the method of Morariu in view of Lintner ‘365, Wu, Lintner, Farwick and Batzer.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”
Regarding the limitations of “one or more carriers or excipients suitable for topical application in human skin…” in instant claim 12,  Morariu teaches use of water which meets the limitations of a pharmaceutically acceptable and a cosmetically acceptable carrier (see paragraph 0134, first line, see also Examples of Topical cosmetic formulations with carriers, paragraph 0173-0180).  

Response to Applicant’s Arguments

Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10543195 in view of Osborne (US8871717 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:

U.S. Patent No. 10543195 (referred to as US Patent No. ‘195) claims “A method of stimulating the formation of collagen III in skin or mucosa of a patient, comprising topically administering an effective amount of a composition comprising N-Octanoyl carnosine to the patient, wherein the composition stimulates the formation of collagen III to a higher degree than the formation of collagen I” (see claim 1).  US Patent No. further claims wherein the composition is administered as a pharmaceutical or cosmetic (see claim 2); topically applied to the skin or mucosa (claim 3); applied to the face (see claim 5); wherein the composition comprises GEKG and N-palmitoyl GHK with specific ratios/amounts (see claim 6); improving the appearance of the skin (see claim 7) and stimulating formation of elastin (see claim 8).  U.S. Patent No. 10543195 teaches the same method of the instant claims including administering the same composition to the same patient and thus, the result oriented effects of stimulating hyaluronic acid, formation of elastin, type III collagen formation will inherently result from practicing the method of US Patent No. ‘195. Regarding the amount of octanoyl carnosine found in instant claim 11,  U.S. Patent No. 10543195 discloses the “effective amount” of octanoyl carnosine to be in the range of 0.0001-10% (see paragraph 0048).  Regarding instant claim 12, US Patent No. ‘195 claims “wherein the composition further comprises N-Palmitoyl-GHK and a tetra-peptide GEKG (SEQ ID NO:1), wherein the weight ratio of N-Octanoyl carnosine: N-Palmitoyl-GHK: GEKG (SEQ ID NO:1) is 4:1:5”.  It would have been obvious to 
U.S. Patent No. 10543195 is silent to subcutaneous administration of the composition.  

However, Osborne (US8871717 B2) discloses personal care compositions comprising fatty acid 

Conjugated dipeptides and a carrier (see claim 1).  Osborne teaches wherein the dipeptide is carnosine 

(see column 17, lines 19-20). Osborne teaches treating signs of skin aging (see claim 3) including 

wrinkles.  Osborne further teaches wherein the composition comprising the dipeptide can be injected 

under the skin (i.e. subcutaneous) (see column 2, lines 39-44, see column 5, lines 55-57).
	
It would have been obvious at the time of the invention to try subcutaneous injection of the octanoyl carnosine dipeptide of U.S. Patent No. 10543195 for treatment of the skin and signs of skin aging given that it is known in the art for that purpose.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what route of administration to use for administering the dipeptide octanoyl carnosine for the purpose of improving the appearance of skin and there were a limited number of methodologies available to do so, for example known methodologies in the art include topical, subcutaneous and oral administration. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try subcutaneous administration of the octanoyl carnosine given that subcutaneous administration is known in the art for delivery fatty acid dipeptides to the skin for treatment of skin defects.  Thus, use of subcutaneous administration as a route of administration is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.  
Claims 1-8 of U.S. Patent No. 10543195 by US Patent No.   In addition, U.S. Patent No. 10543195 in view of Osborne (US8871717 B2) render obvious instant claims 5 and 12.  

Response to Applicant’s Arguments

Applicant respectfully requests that this rejection be held in abeyance until allowable subject matter is identified. At that time, Applicant will consider submitting a terminal disclaimer, if necessary, to overcome any remaining double patenting issue.  Thus, the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654